 408DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDM.B.K., Inc.d/b/a Scotch&SirloinRestaurant;J&F Enterprises,Inc.andCulinary Alliance &BartendersLocal No.498,Hotel and Restau-rantEmployees and Bartenders InternationalAlliance,AFL-CIO. Cases 31-CA-11628 and31-CA-11796May 31, 1989SECOND SUPPLEMENTALDECISIONAND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRAcRAFrOn March 28, 1984,theNational Labor Rela-tions Board issued a Decision,Order, and Direc-tion of Second Election in this proceeding,' inwhich the Board,inter alia,ordered the Respond-ent,M.B.K., Inc.d/b/a Scotch&SirloinRestau-rant(M.B.K.), to make whole certain employeesfor any loss of earnings suffered as a result of theRespondent'sunfair labor practices.On June 13,1985, the United States Court of Appeals for theNinth Circuit entered a judgment enforcing theBoard'sOrder.2A controversy having arisen overthe amount of backpay due under the Board'sOrder, as enforced by the court,the Acting Re-gionalDirector for Region 31 issued and dulyserved on the Respondents,M.B.K. and J&F En-terprises,Inc. (J&F), a backpay,and an amendedbackpay specification and notice of hearing alleg-ing the amountsof backpay due thediscriminateesand notifying the Respondents that they must file atimely answer complying with the Board'sRulesand Regulations.On September 12, 1985,the Re-spondents M.B.K. and J&Ffileda joint answer tothe amended backpay specification.On October 1, 1985,theGeneral Counsel fileddirectlywith the Board a "Motion to TransferCase to and Continue Proceedings Before theBoard,to Strike Respondent's [sic]Answer, andfor Summary Judgment,"with exhibits attached.The General Counsel alleged that the Respondents'answer failed to conform to the requirements ofSection 102.54(b) and(c) of the Board's Rules andRegulations.On October3, 1985,the Board issued an ordertransferring the proceeding to the Board and aNotice to Show Cause why the General Counsel'smotion should not be granted. The Respondentsfailed to file a response.Thereafter,on November19, 1985, the General Counsel filed with the Boarda supplemental motion amending the motion forsummary judgment,which described the variousmanners of service on the Respondents,e.g.,on' 269 NLRB 436.$ Unpublished.their attorney and at their mutual principal place ofbusiness,and contended that sufficient service hadbeen made.On November 21, 1985, the General Counselfiled a corrected copy of the supplemental motion,which corrected typographical errors.On March11, 1986,the General Counsel filed a second cor-rected copy of the supplemental motion with ex-hibits attached,which were inadvertently omittedfrom the November 21, 1985 copy of the supple-mental motion.On March 27, 1986,theRespondents' counselfiledan opposition to Motion for Summary Judg-ment with a declaration attached.On February 29, 1988,the Board issued a Sup-plemental Decision and Order Remanding in thisproceeding.3 In the Order,the Board struck por-tions of theRespondents'answer, and granted sum-mary judgment as to all allegations of the amendedbackpay specification except for those concerningthe alleged single-employer status of RespondentsM.B.K. and J&F.The Board remanded the case tothe Regional Director for the sole purpose of issu-ing a notice of hearing to determine the allegedsingle-employer status of Respondents M.B.K. andJ&F.On October 25, 1988,pursuant to the Board'sOrder, the Regional Director issued an order reset-ting hearing.Subsequent to the issuance of theorder resetting hearing,but prior to the commence-ment of the hearing,after supplemental investiga-tion,theRegionalDirector concluded that Re-spondent J&F is not a functioning entity, has noassets,and has no ability or capacity to provide amonetary remedy for any of the unfair labor prac-tices found by the Board. Accordingly,the Region-alDirector administratively postponed the hearingindefinitely.By letter dated December 20, 1988, the GeneralCounsel notified the Charging Party of the Re-gion's intention to delete all references to Respond-ent J&F from the specification,and apprised theCharging Party of its appeal rights.The ChargingParty has not appealed,nor made any objection to,the proposed deletion of Respondent J&F from thespecification.On March 15, 1989, the General Counsel fileddirectlywith the Board a "Motion to TransferCase to and Continue Proceedings Before theBoard,to Delete Respondent J&F Enterprises, Inc.from the Specification, and forMake-WholeOrder,"with exhibits attached.The General Coun-selmoves that: (1) all reference to Respondent J&Fand all referenceto thealleged single-employers 287 NLRB 1318.294 NLRB No. 28 SCOTCH & SIRLOIN RESTAURANTstatus of RespondentsM.B.K. and J&F be deletedfrom the backpay specification;and (2)amake-whole order be issued providing the appropriatepredicate for enforcement and other proceedings aswarranted.On March 22,1989, the Board issued an ordertransferring the proceeding to the Board and aNotice to Show Cause why the General Counsel'smotion should not be granted.The Respondent andthe Charging Party failed to file a response.The al-legations in the motion therefore are undisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record,the Board makes the fol-lowing findings.Based on the uncontroverted alle-gations in the General Counsel'smotion to whichno response has been filed,we shall delete all refer-ences to Respondent J&F and to the alleged single-employer status of Respondents M.B.K. and J&Ffrom the amended specification. Further,we con-clude that the net backpay due the discriminatees isas stated in the amended backpay specification andwe will order payment by the Respondent M.B.K.to the discriminatees.ORDER409It is ordered that all reference to RespondentJ&F Enterprises,Inc., and all reference to the al-legedsingle-employerstatusofRespondentsM.B.K., Inc.d/b/a Scotch&SirloinRestaurantand J&F Enterprises,Inc., as set forth in the cap-tion and in paragraph 10 of the amended specifica-tion,be deleted from the amended specification.IT IS FURTHER ORDERED that the RespondentM.B.K., Inc.d/b/a Scotch&SirloinRestaurant,Ventura,California,itsofficers, agents, successors,and assigns,shallmake whole the discriminateesnamed below by paying them the amounts follow-ing their names, plus interest accrued to the date ofpayment as prescribed inNew Horizons for the Re-tarded,4minus tax withholdings required by Feder-al and state laws:Sandra(Sargent) Hance$24,291.54Larry Flaitz47,824.36D. Wesley Replogle65,206.804 283 NLRB1173 (1987)